If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 November 26, 2019
              Plaintiff-Appellee,

V                                                                No. 344065
                                                                 Lenawee Circuit Court
ROBERT JERRY VANSICKLE,                                          LC No. 17-018546-FH

              Defendant-Appellant.


Before: JANSEN, P.J., and BOONSTRA and LETICA, JJ.

PER CURIAM.

       Defendant appeals by right his jury-trial convictions of two counts of felonious assault,
MCL 750.82, one count of going armed with a dangerous weapon with unlawful intent,1
MCL 750.226, and three counts of possession of a firearm during the commission of a felony
(felony-firearm), MCL 750.227b. The trial court sentenced defendant as a second habitual
offender, MCL 769.10, to concurrent prison terms of two to six years for each felonious assault
conviction and 2 to 7½ years for the going armed with a dangerous weapon with unlawful intent
conviction, all to be served consecutively to three concurrent 2-year sentences for the felony-
firearm convictions. We vacate defendant’s convictions and sentences for going armed with a
dangerous weapon with unlawful intent and one count of felony-firearm, and affirm defendant’s
remaining convictions. We remand for entry of a verdict of acquittal on the going armed with a
dangerous weapon with unlawful intent charge and the attendant felony-firearm charge, and for
resentencing.



1
 As discussed later in this opinion, this offense has generally been referred to as “carrying a
weapon with unlawful intent,” despite the word “carrying” not appearing in the relevant statute.
See, e.g., People v Parker, 288 Mich. App. 500, 505; 795 NW2d 596 (2010) (referring to
MCL 750.226 as “the statute prohibiting carrying a dangerous weapon with unlawful intent).
Notwithstanding our prior caselaw, we will refer to the offense as “going armed with a dangerous
weapon with unlawful intent.”



                                              -1-
                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

       This case arises from a road-rage incident between defendant and the victims, Jeanette
Blumenauer and Tristin Sedler. At around 5:00 p.m. on March 8, 2017, Sedler drove
Blumenauer’s car north on Wilmoth Highway toward their home in Tecumseh, Michigan. Sedler
slowed the car down as he approached Academy Road because there were several potholes in the
road. As Sedler slowed down, defendant—driving alone in a black Ford Crown Victoria—
approached Sedler and Blumenauer from behind, sped up, and passed Sedler and Blumenauer.
According to Blumenauer, she saw through the passing car’s back window that defendant was
waving his middle finger at her and Sedler. No words were exchanged.

         Sedler continued to drive behind defendant for some distance. Further down the road,
defendant stopped his car sideways on the railroad tracks so that his driver’s side was facing
Sedler and Blumenauer as their vehicle approached. According to Sedler and Blumenauer,
defendant opened his car door, leaned out of the car, and pointed a handgun at them. Defendant
did not say anything to Blumenauer or Sedler. At his preliminary examination, Sedler estimated
that defendant was approximately 300 yards away at the time he pointed the handgun, but he
testified at trial that the distance was closer to 30 to 50 yards. Blumenauer estimated the distance
to have been around 10 to 15 yards. Blumenauer used her cellular phone to call the police;
meanwhile, defendant shut his car door and drove away. Blumenauer and Sedler told the police of
the incident and provided the police with a description of defendant’s car and handgun.

       Later that day, Raisin Township Police Officer Travis Spicer, Adrian Township Police
Officer James Briggs, and Michigan State Police Trooper Michael Persha located defendant and
his vehicle at defendant’s home. Defendant told Officer Spicer that he owned multiple firearms,
possessed a concealed pistol license, and carried a gun with him at all times. Defendant said that
he usually carries a firearm in a pocket toward the bottom of the driver’s side door and that he was
carrying a silver Kimber .45 handgun in his car with him that day. Defendant told officers that a
passenger in Blumenauer’s car had “flipped him off” after he passed them for driving too slowly.

        Before trial, defendant filed a preliminary witness list and preliminary exhibit list.
Defendant listed Tony McNeil as an expert witness who would testify about the results of his
reconstruction of the incident, and also listed seven character witnesses. Defendant’s exhibit list
reflected that defendant intended to introduce photographs or videos on which McNeil relied. The
prosecution filed a motion in limine to limit the number of character witnesses that defendant
could call at trial and to exclude McNeil as an expert witness, and orally moved to exclude any
photographs or video relied on by McNeil. The trial court granted the prosecution’s motions,
holding that defendant could not call any character witnesses at trial unless defendant’s character
was brought into question. The trial court permitted McNeil to testify regarding “what 900 feet
might look like as compared to some other degree of distance, say 45 feet.” However, the trial
court excluded any video or photographs relied on by McNeil.

       It appears from the lower court record that the night before the trial, defendant informed
the prosecution that he intended to introduce evidence of an unrelated civil lawsuit between him
and Lenawee County to prove that the current charges against him were in retaliation for
defendant suing the county. The evidence seemingly concerned body-camera footage from an
unnamed police officer who had had a conversation with defendant about the civil lawsuit while

                                                -2-
interviewing him concerning the road rage incident.2 On the first day of defendant’s trial, but
before trial began, the prosecution made an oral motion to exclude any reference to the civil
lawsuit. The trial court granted the prosecution’s motion and excluded the body-camera footage,
holding that it was not relevant or probative of any material issue.

        Defendant testified at trial that he stopped his car on the railroad tracks so that he could
look at Blumenauer’s car, and was “thinking about getting out and confronting” Blumenauer and
Sedler; however, he denied pointing a gun at their car. Defendant was convicted and sentenced as
described.

       This appeal followed. After filing his claim of appeal, defendant moved this Court to
remand for a Ginther3 hearing on the issue of his trial counsel’s effectiveness, which we denied
“without prejudice to a case call panel of this Court determining that remand is necessary” on full
review.4

       II. SUFFICIENCY OF THE EVIDENCE—GOING ARMED WITH A DANGEROUS
                        WEAPON WITH UNLAWFUL INTENT5

       Defendant argues that the prosecution failed to prove beyond a reasonable doubt that he
went armed with a dangerous weapon with unlawful intent. We agree.

        We review de novo a challenge to the sufficiency of the evidence in support of a
conviction. People v Mayhew, 236 Mich. App. 112, 124; 600 NW2d 370 (1999). This Court must
review the evidence in a light most favorable to the prosecution to determine whether a rational
trier of fact could find that the essential elements of the crime were proven beyond a reasonable
doubt. People v Hutner, 209 Mich. App. 280, 282; 530 NW2d 174 (1995). It is the role of the fact-
finder, rather than this Court, to determine the weight of the evidence and the credibility of
witnesses. People v Lee, 243 Mich. App. 163, 167; 622 NW2d 71 (2000). “Circumstantial
evidence and the reasonable inferences that arise from that evidence can constitute satisfactory
proof of the elements of the crime.” People v Henderson, 306 Mich. App. 1, 9; 854 NW2d 234
(2014). This Court resolves any evidentiary conflicts in favor of the prosecution. Id.

         Defendant was convicted under MCL 750.226, which provides, in relevant part:




2
 This footage does not appear in the lower court record and defendant has not provided it to this
Court on appeal.
3
    People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973).
4
 See People v VanSickle, unpublished order of the Michigan Court of Appeals, issued February 6,
2019 (Docket No. 344065).
5
 As noted, the offense in question is commonly referred to as “carrying a dangerous weapon with
unlawful intent.” As we will explain, however, that description does not accurately set forth the
essential elements of the offense. See MCL 750.226.


                                                -3-
       (1) A person shall not, with intent to use the same unlawfully against the person of
       another, go armed with a pistol or other firearm, or a pneumatic gun, dagger, dirk,
       razor, stiletto, or knife having a blade over 3 inches in length, or any other
       dangerous or deadly weapon or instrument.

        A violation of MCL 750.226 is generally referred to as the crime of “carrying a
[dangerous] weapon with unlawful intent,” despite the fact that the term “carrying” is not part of
the statutory text and “does not have any significance in either identifying the elements of the
offense or understanding what actions are sufficient to convict under MCL 750.226.” People v
Mitchell, 301 Mich. App. 282, 292-293; 835 NW2d 615 (2013). As stated in Mitchell, “the
operative language is ‘goes armed.’ ” Id. at 293. An individual “goes armed” within the meaning
of MCL 750.226, when the evidence shows “that the accused departed from a location while
equipped with a qualifying weapon in his or her possession and, at the time of departing, had the
intent to use the weapon unlawfully against another person.” Id. (Emphasis added).

        The evidence presented at trial was insufficient to establish that defendant was in a state of
“going armed” (with the requisite intent) within the meaning of MCL 750.226. Mitchell explicitly
distinguished “being armed” from “going armed” by declaring that “being armed” only requires
“the existence of the state of having a weapon,” whereas an individual “goes armed” when he or
she “leave[s] a place or depart[s] with a weapon.” Id. at 293 n 4. In People v Ackah-Essien, 311
Mich. App. 13, 22; 874 NW2d 172 (2015), this Court further clarified what is necessary to be found
guilty under MCL 750.226, stating that the prosecution must prove that “the accused (1) went
armed—while possessing a firearm or other dangerous weapon, moved from one location to
another location—and (2) at the time of going armed, had the intent to use the weapon unlawfully
against another person.” [Emphasis added.]

       Here, the prosecution presented no evidence that defendant intended to use his firearm
unlawfully when he departed any place with a weapon; rather, the evidence merely shows that
defendant possessed a firearm during the encounter with Sedler and Blumenauer. See Mitchell,
301 Mich. App. at 293 n 4 (“Because the statute clearly prohibits only the conduct of a person who
‘goes armed,’ use of the phrase ‘being armed’ impermissibly expands the scope of
MCL 750.226.”).

        In other words, while defendant surely went armed from some location at some point in
time before the road rage incident occurred, there is no evidence—nor is there any contention—
that he possessed the requisite intent at that time. And even assuming that he possessed the
requisite intent at the time of the incident itself, and even though he was armed at that time, he did
not at that time “go armed.” The statute requires that the state of “going armed” coincide with the
requisite intent; that element is lacking here.

         Further, even viewing the evidence in the light most favorable to the prosecution, a rational
juror could not conclude that defendant “departed” his vehicle while armed, even assuming,
without deciding, that a vehicle is a place from which one may depart in order to “go armed”
under MCL 750.226. “Go” within the meaning of “go armed,” means “ ‘to leave a place;
depart.’ ” Id. at 293, quoting Random House Webster’s College Dictionary (1992). Sedler
testified that defendant “popped the door open and only stuck one foot out of the car, but the rest
was inside the car, like the body was in the car, but the foot was out.” Blumenauer similarly

                                                 -4-
testified that defendant did not “come all the way out [of his car], but he opened his door and
leaned his whole upper half out with his arms.” MCL 750.226 “requires more than movement
within the place where the weapon is initially obtained”; the defendant must actually depart the
location with the weapon in hand. Mitchell, 301 Mich. App. at 293. The evidence did not establish
that defendant left or departed his vehicle, but merely leaned out of his car. Therefore, defendant
did not “go armed” within the meaning of MCL 750.226.

       The prosecution presented insufficient evidence to prove defendant guilty of violating
MCL 750.226. Accordingly, “[a]cquittal, not retrial, is the proper remedy, as dictated by double
jeopardy principles.” People v Parker, 288 Mich. App. 500, 509; 795 NW2d 596 (2010). Because
defendant’s conviction of going armed with a dangerous weapon with unlawful intent must be
vacated, defendant’s attendant felony-firearm conviction must also be vacated. See People v
Harding, 443 Mich. 693, 716-717; 506 NW2d 482 (1993), abrogated in part by People v Ream,
481 Mich. 223 (2008) (“If the substantive crime underlying a felony-firearm conviction must be
vacated, then that accompanying felony-firearm conviction also must be vacated.”). We therefore
remand for entry of a verdict of acquittal on the going armed with a dangerous weapon with
unlawful intent charge and the attendant felony-firearm charge. Because the going armed with a
dangerous weapon with unlawful intent conviction was the sentencing offense used to calculate
defendant’s recommended minimum sentence range for all convictions, we also remand for
resentencing on defendant’s remaining offenses. See People v Jackson, 487 Mich. 783, 792-793;
790 NW2d 340 (2010); People Francisco, 474 Mich. 82, 91-92; 711 NW2d 44 (2006).

                    III. DEFENDANT’S RIGHT TO PRESENT A DEFENSE

        Defendant also argues that the trial court denied him his constitutional right to present a
defense by (1) excluding McNeil’s demonstrative exhibits, (2) excluding a video that references a
civil lawsuit between defendant and Lenawee County, (3) removing the jury during Sedler’s cross-
examination, and (4) failing to give certain jury instructions. To preserve an issue concerning a
defendant’s constitutional right to present a defense for appellate review, the defendant “must
object below and specify the same ground for objection that [he or she] argues on appeal.” People
v Bosca, 310 Mich. App. 1, 46; 871 NW2d 307 (2015), app for lv to appeal held in abeyance 911
NW2d 465 (Mich, 2018); People v Unger, 278 Mich. App. 210, 246-247; 749 NW2d 272 (2008).

        Defendant not only failed to object to the jury instructions or request a particular
instruction before jury deliberations, but affirmatively approved the jury instructions as read,
thereby waiving his right to challenge any instructional error on appeal. See People v Carter, 462
Mich. 206, 216; 612 NW2d 144 (2000).

       Defendant objected to the trial court’s evidentiary rulings, but did not specifically allege a
denial of his right to present a defense; therefore, this issue is to that extent unpreserved.
Defendant also did not raise below, and therefore failed to preserve, his claim that the trial court’s
removal of the jury during Sedler’s cross-examination denied him his right to present a defense.
That assertion of error is also unpreserved. Bosca, 310 Mich. App. at 46; Unger, 278 Mich. App. at
246-247.

        This Court reviews unpreserved issues concerning questions of constitutional law for plain
error affecting a defendant’s substantial rights. People v Jackson, 292 Mich. App. 583, 592; 808

                                                 -5-
NW2d 541 (2011). To avoid forfeiture under the plain-error standard, the defendant must satisfy
three elements: “1) error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and
the plain error affected substantial rights.” People v Carines, 460 Mich. 750, 763; 597 NW2d 130
(1999).

         A criminal defendant has a constitutional right to present a defense, but that right “is not
unlimited and is subject to reasonable restrictions.” People v King, 297 Mich. App. 465, 473; 824
NW2d 258 (2012) (citations omitted). At times, the right to present a defense must give way to
“other legitimate interests in the criminal trial process,” such as a court “promulgating and
implementing its own rules concerning the conduct of trials.” Id. (citations and quotation marks
omitted). The rules of procedure and evidence, which are designed to promote fairness and
reliability in the criminal trial process, do not automatically infringe on the right to present a
defense. Id. at 474. Further, “the right to present a defense ‘extends only to relevant and
admissible evidence.’ ” People v Solloway, 316 Mich. App. 174, 198; 891 NW2d 255 (2016),
quoting People v Likine, 288 Mich. App. 648, 658; 794 NW2d 85 (2010), rev’d on other grounds
492 Mich. 367 (2012).

                        A. MCNEIL’S DEMONSTRATIVE EVIDENCE

         Defendant contends that the trial court’s exclusion of demonstrative evidence to support
McNeil’s testimony deprived him of the right to present a defense. We agree the trial court erred
by denying the admission of the demonstrative evidence, but disagree that defendant was deprived
of his right to a defense.

       Demonstrative evidence is admissible if it helps the fact-finder reach a conclusion on a
matter material to the case. People v Bulmer, 256 Mich. App. 33, 35; 662 NW2d 117 (2003).
Demonstrative evidence, as with all evidence, is admissible so long as it meets the “traditional
requirements for relevance and probative value in light of policy considerations for advancing the
administration of justice.” Unger, 278 Mich. App. at 247 (citations and quotation marks omitted).
Evidence is relevant if it has “any tendency to make the existence of any fact that is of
consequence to the determination of the action more probable or less probable than it would be
without the evidence.” MRE 401. Even relevant “evidence may be excluded if its probative value
is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or
misleading the jury, or by considerations of undue delay, waste of time, or needless presentation
of cumulative evidence.” MRE 403.

        In this case, defendant offered video and photographs as demonstrative evidence to support
McNeil’s testimony regarding the distance at which a person may be able to discern that someone
is holding a handgun. Defendant has not provided this Court with the video he sought to admit,
which is required by MRE 7.210(C); we are thus unable to review the probative value of that
evidence.6 With respect to the photographs,7 defendant’s argument is sparse, with little



6
 Defendant states in his brief on appeal that he does not have access to McNeil’s video, and offers
no argument about it.


                                                 -6-
explanation as to how or why the photographs would be relevant or probative to any issue in
dispute. At trial, defendant focused on Sedler’s preliminary-examination testimony that he was
approximately 300 yards away from defendant when defendant pointed his handgun at him and
Blumenauer.8 Defendant contested whether Sedler was able to see defendant point a gun at him
from so far away, and supported his argument with McNeil’s expert testimony. McNeil opined
that it would be impossible to tell whether a person that was standing more than 300 yards away
was holding a weapon, but that it would be possible to tell if someone was holding a weapon from
50 yards away.

       McNeil’s photographs were at least minimally relevant and probative in refuting Sedler’s
claim at the preliminary examination that he saw defendant point a gun at him from 300 yards
away even though Sedler testified at trial that defendant was 50 yards away. Moreover, we do not
believe that relevance of the photographs was substantially outweighed by the danger of unfair
prejudice, confusion of the issues, or considerations of undue delay or waste of time. Bulmer, 256
Mich. App. at 35-36. Accordingly, the trial court erred by excluding the photographs.

       Despite the trial court’s error, defendant is not entitled to relief because he has not
demonstrated that the error affected the outcome of the lower court proceedings. Carines, 460
Mich. at 763. Through McNeil, defendant was able to present evidence that directly challenged
Sedler’s and Blumenauer’s testimony regarding their ability to see defendant pointing a gun at
them. Other than illustrating McNeil’s testimony, the photographs would have done little to aid
defendant’s defense. Accordingly, defendant cannot demonstrate plain error that affected his
substantial rights. Id.; Jackson, 292 Mich. App. at 592.

                    B. REFERENCE TO DEFENDANT’S CIVIL LAWSUIT

         Defendant also argues that the trial court denied him the right to present a defense by
excluding any reference to a civil lawsuit between him and Lenawee County. We disagree. The
disputed evidence concerns an omitted portion of body-camera footage that included references to
a civil lawsuit between defendant and Lenawee County. Defendant argues that the evidence was
necessary to expose bias on the part of law enforcement officers.

        Defendant did not provide this Court with a copy of the excluded evidence, which is
required MRE 7.210(C). Nor does he explain how the evidence is relevant or probative of any
specific issue in this case. In fact, he offers no information about the civil lawsuit at all.
Therefore, defendant has not established that the trial court’s decision to exclude any reference to
the civil lawsuit hindered his ability to present a defense. Further, defendant’s reference to
MRE 106 is unpersuasive. MRE 106, commonly known as the “rule of completeness,” states:


7
  Some of the excluded photographs depict McNeil’s reconstruction of certain distances at the
scene of the incident, while other photographs were of defendant’s gun and a screwdriver.
8
  Defendant also questioned Blumenauer’s ability to discern distances and challenged her
preliminary-examination testimony that she and Sedler were 10 to 15 yards from defendant when
defendant pointed a gun at them.


                                                -7-
“When a writing or recorded statement or part thereof is introduced by a party, an adverse party
may require the introduction at that time of any other part or any other writing or recorded
statement which ought in fairness to be considered contemporaneously with it.” Defendant does
not explain why references to an unrelated lawsuit “ought in fairness to [have been] considered
contemporaneously” with the footage that was admitted. Again, evidence must be relevant to be
admissible. MRE 402. Accordingly, defendant fails to demonstrate that the trial court erred when
it excluded any reference to his civil lawsuit.

                              C. SEDLER’S CROSS-EXAMINATION

      Defendant further argues that the trial court’s removal of the jury during Sedler’s cross-
examination deprived him of his right to present a defense. We disagree.

         “The authority and discretion afforded to trial courts to control the course of trial is, in fact,
very broad.” People v Johnson, 315 Mich. App. 163, 177; 889 NW2d 513 (2016). Examples of the
trial court’s authority include the ability to shackle an unruly defendant at trial, remove an
uncooperative defendant from the courtroom for a period of time, permit jurors to ask the
witnesses questions, and allow a witness’s use of a support animal. Id. at 177-178 (citations and
quotation marks omitted). However, the trial court’s inherent authority to control the proceedings
of its courtroom cannot infringe on a defendant’s constitutional rights. Id. at 179.

        Defendant asserts that the trial court’s removal of the jury suggested to the jury that trial
counsel had done something wrong; that assertion, however, is unsupported by the record. During
the prosecution’s direct-examination of Sedler, the trial court asked Sedler to speak more loudly,
so that the jury could hear his testimony. Despite the trial court’s instructions, Sedler continued to
speak so quietly that the court recorder had difficulty hearing Sedler. At one point during the
direct examination, the trial court took a brief recess to address Sedler’s inability to speak loudly
enough to be heard. Even after the recess, the trial court again had to tell Sedler to speak more
loudly. During Sedler’s cross-examination by defense trial counsel, defense counsel stated that he
could not hear Sedler’s testimony. The trial court noted for the record that it was difficult to hear
Sedler’s responses. The trial court took another brief recess and removed the jury to address
Sedler’s inability to speak loudly enough and instructed Sedler about the importance of speaking
loudly so that a record could be made. Defendant claims that the trial court gave no explanation
for removing the jury, and that this gave the jury the impression that defense counsel had done
something wrong. However, the trial court instructed the jury that it would sometimes have
discussions with the lawyers outside of their hearing, and, after the recess, told defense counsel
that he could continue his line of questioning. Defendant has presented no evidence that the trial
court remotely suggested to the jury that defense counsel had acted improperly; further, because a
recess was called during both the prosecution’s direct examination and defense counsel’s cross-
examination of Sedler, it is unlikely that the jury would draw such a conclusion from the mere fact
that the cross-examination was interrupted. There is no evidence that the trial court infringed on
defendant’s constitutional rights or exceeded the scope of its authority to maintain the
proceedings. Johnson, 315 Mich. App. at 177.




                                                   -8-
                                    D. JURY INSTRUCTIONS

        Defendant argues that the jury instructions given by the trial court were erroneous in
certain respects, and that these errors denied him the right to present a defense. “Instructional
errors that directly affect a defendant’s theory of defense can infringe a defendant’s due[-]process
right to present a defense.” People v Kurr, 253 Mich. App. 317, 326-327; 654 NW2d 651 (2002).
However, defendant did not object to the jury instructions as given or request a particular
instruction before jury deliberations. In fact, defendant affirmatively approved the jury
instructions as read to the jury, and therefore waived any challenge to the jury instructions on
appeal. Carter, 462 Mich. at 216.9

                        IV. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant argues that he was denied the effective assistance of counsel because his trial
counsel (1) failed to call any character witnesses at trial, (2) failed to object to the scoring of
defendant’s sentencing guidelines; and (3) failed to request that the trial court instruct the jury that
it was required to find that defendant possessed the intent to use his weapon unlawfully when he
left his home or work to convict him of going armed with a dangerous weapon with unlawful
intent. We disagree that defendant’s counsel was ineffective for failing to call character witnesses.
We decline to address defendant’s arguments concerning sentencing and jury instructions because
we are vacating his conviction for going armed with a dangerous weapon with unlawful intent (the
sentencing offense) for the reasons stated, and are therefore remanding for resentencing.

        Whether effective assistance of counsel has been denied is a mixed question of fact and
constitutional law. People v LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002). This Court
reviews questions of constitutional law de novo, and factual findings, if any, are reviewed for clear
error. Jordan, 275 Mich. App. at 667.

       Because defendant did not raise an ineffective-assistance claim in the trial court and this
Court denied defendant’s motion to remand, our review of this issue is limited to errors apparent


9
  We note, in any event, that although defendant takes issue with the jury instruction for Count II
(felonious assault of Blumenauer), as having omitted that the element that defendant committed
the assault with a handgun, he does not take issue with the earlier jury instruction for Count I
(felonious assault of Sedler), which included the handgun element. Since the conduct alleged (in
relation to the two victims) was the same (as was defendant’s defense), it is inconceivable that the
jury could have convicted defendant of using a handgun to assault Sedler without also concluding
that he had used a handgun in the assault of Blumenauer. Consequently, the trial court’s failure to
repeat the handgun component when instructing on Count II was inconsequential. Moreover, the
jury instructions for each of the felony-firearm offenses instructed the jury that it was required to
find that at the time defendant committed each predicate offense, he knowingly possessed or was
armed with a handgun. For these reasons, we conclude that the jury instructions on the whole did
not infringe on defendant’s ability to present a defense. Therefore, even if defendant had not
waived this challenge, we would not find plain error requiring reversal. Carines, 460 Mich. at 763.



                                                  -9-
from the record. People v Matuszak, 263 Mich. App. 42, 48; 687 NW2d 342 (2004). To establish
ineffective assistance of counsel, defendant must show that counsel’s performance fell below an
objective standard of reasonableness, and that the representation so prejudiced the defendant that
he was denied the right to a fair trial. People v Pickens, 446 Mich. 298, 338; 521 NW2d 797
(1994). Defendant must overcome the presumption that the challenged action might be considered
sound trial strategy. People v Tommolino, 187 Mich. App. 14, 17; 466 NW2d 315 (1991). To
establish prejudice, defendant must show a reasonable probability that, but for counsel’s error, the
result of the proceeding would have been different. People v Johnson, 451 Mich. 115, 124; 545
NW2d 637 (1996).

                                 A. CHARACTER WITNESSES

        Defendant argues that trial counsel was ineffective in failing to call any character witnesses
when defendant’s character was called into question. We disagree. First, and although the
prosecution argued that defendant was angry at the complainants during this specific incident,
there is no evidence in the record that the prosecution placed defendant’s character at issue such
that witnesses should have been called to rebut claims that defendant was characteristically
aggressive or confrontational. Further, defendant fails to provide any information about what the
testimony of the character witnesses would have been or how their testimony would have
benefited defendant’s case, other than to state that they would have testified that he was not the
“kind of guy to pull on gun on two strangers for giving him the finger.” In any event, “[d]ecisions
regarding whether to call or question a witness are presumed to be matters of trial strategy.”
People v Putnam, 309 Mich. App. 240, 248; 870 NW2d 593 (2015).

         MRE 404 generally prohibits the admission of evidence of a person’s character or
character trait “to prove that on a particular occasion the person acted in accordance with the
character or trait.” However, MRE 404(a)(1) permits an accused to offer evidence of a “pertinent
trait of character”; if the accused does so, the prosecution may seek to rebut that evidence. See
People v Roper, 286 Mich. App. 77, 93; 77 NW2d 483 (2009). As our Supreme Court has noted,
this “so-called ‘mercy rule’” can be a risky proposition for a defendant. People v Whitfield, 425
Mich. 116, 212; 388 NW2d 206 (1986). Because the prosecution is allowed to cross-examine
defense character witnesses concerning specific instances of conduct by the accused, see
MRE 405(a), as well as present its own witnesses “who testify to the bad reputation of the
defendant,” a defendant who chooses to offer character witnesses in support of his own good
character may “unwittingly furnish the foundation for the prosecutor to acquaint the jury with
matters which otherwise could not be admitted into evidence.” Whitfield, 425 Mich. at 212.
Considering the risks of putting defendant’s character in question, we cannot say that defendant
has carried his burden of showing that defense counsel’s choice not to offer character witnesses
was not sound trial strategy. Tommolino, 187 Mich. App. at 17.

         Further, even if defense counsel’s decision not to call character witnesses was not sound
trial strategy, defendant cannot demonstrate prejudice. Failure to call a witness only constitutes
ineffective assistance of counsel when it deprives the defendant of a substantial defense. Id. “A
substantial defense is one that could have affected the outcome of the trial.” Id. Because
character witnesses would not have been able to refute Sedler’s or Blumenauer’s testimony that
they saw defendant point a gun at them, we do not find it more probable than not that the absence
of character witnesses affected the outcome of trial. Johnson, 451 Mich. at 124.

                                                -10-
                                   B. JURY INSTRUCTION

        Defendant also argues that his trial counsel was ineffective in failing to request that the
trial court specifically instruct the jury, with regard to the going armed with a dangerous weapon
with unlawful intent charge, that it had to find that defendant possessed the intent to use his
weapon unlawfully when he left his home or place of employment. Because we are remanding for
entry of a verdict of acquittal on the going armed with a dangerous weapon with unlawful intent
charge, we decline to address this argument as moot. See Gen Motors Corp v Dep't of Treasury,
290 Mich. App. 355, 386; 803 NW2d 698 (2010) (stating that “[a]n issue is moot if an event has
occurred that renders it impossible for the court to grant relief” or “when a judgment, if entered,
cannot for any reason have a practical legal effect on the existing controversy”).

                                C. SENTENCING GUIDELINES

       Finally, defendant argues that trial counsel’s failure to object to the scoring of his
sentencing guidelines denied him the effective assistance of counsel. Defendant argues, and the
prosecution agrees, that Prior Record Variable (PRV) 5 was incorrectly scored as calculated for
defendant’s conviction of going armed with a dangerous weapon with unlawful intent. We decline
to address this argument because we are vacating that sentencing offense and remanding for
resentencing. Defendant may challenge the accuracy of the scoring and calculation of his
guidelines range at resentencing.10

                                       V. CONCLUSION

       We vacate defendant’s convictions and sentences for going armed with a dangerous
weapon with unlawful intent and one count of felony-firearm, and remand this matter for entry of
a verdict of acquittal on those charges. We affirm the remainder of defendant’s convictions and
remand for resentencing. We do not retain jurisdiction.



                                                           /s/ Kathleen Jansen
                                                           /s/ Mark T. Boonstra
                                                           /s/ Anica Letica




10
  We note that the presentence investigation report (PSIR) did not assess any points for PRV 5 in
calculating the guidelines range for felonious assault.


                                               -11-